United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-1674
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
Gerard P. Kills Enemy,                    *
                                          *    [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: September 7, 1999
                                Filed: September 16, 1999
                                    ___________

Before BOWMAN, FAGG, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       After a jury found Gerard P. Kills Enemy guilty of possessing cocaine with intent
to distribute, in violation of 21 U.S.C. § 841(a)(1), the district court1 sentenced him to
36 months imprisonment and 6 years supervised release. In February 1999, while Kills
Enemy was serving his supervised release, the district court revoked the supervised
release based on Kills Enemy’s admission that he had violated his release conditions
by testing positive for marijuana and cocaine use. While recognizing the 6-to-12-month


      1
       The Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
imprisonment revocation range suggested under U.S. Sentencing Guidelines Manual
§ 7B1.4(a), p.s. (1998), the court sentenced Kills Enemy to 24 months imprisonment.
He now appeals.

       After a thorough review of the record, we reject Kills Enemy’s argument that the
district court failed to consider the applicable policy statements in Chapter 7 and the
sentencing factors in 18 U.S.C. § 3553(a). See United States v. Adams, 104 F.3d
1028, 1031 (8th Cir. 1997). We also conclude the district court did not abuse its
discretion in imposing the 24-month prison term. See 18 U.S.C. § 3583(e)(3); United
States v. Shaw, 180 F.3d 920, 922 (8th Cir. 1999) (“sentencing ranges contained in
Chapter 7 are merely advisory and thus are not binding on a sentencing court”); United
States v. Grimes, 54 F.3d 489, 492 (8th Cir. 1995) (standard of review).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-